PER CURIAM.
Relator’s original and supplemental notices of appeal contained the place and the period of time (including some dates) the discriminatory action took place, the name of the person alleged to have taken the discriminatory action, the names of other persons treated differently during a specific time period, and a sufficiently detailed description of the events and pattern of conduct (including some dates) leading to the alleged adverse decision based on race. These notices adequately comply with Civil Service Rule 13.11(d).
Accordingly, the judgment of the court of appeal affirming the dismissal of relator’s appeal is reversed, and relator’s appeal is reinstated. The case is remanded to the Civil Service Commission Appeals Referee for further proceedings.